Citation Nr: 0605362	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  04-18 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

Whether the appellant is entitled to accrued amounts due to a 
deceased beneficiary.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant, DH, BH, FW


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1948 to 
February 1969.  The appellant is the veteran's daughter.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans' 
Affairs (VA).  In that decision the RO denied the appellant's 
claim for accrued benefits.  

In August 2005, the appellant appeared before the undersigned 
Acting Veterans Law Judge at a Travel Board hearing held at 
the RO in Phoenix, Arizona.

The record reflects that the appellant requested equitable 
relief pursuant to 38 U.S.C.A. § 503 in January 2002.   In a 
March 2004 deferred rating decision, the RO directed that the 
request be forwarded to VA Central Office.  Appellant was 
never notified of the reason that was not done.  

A grant of equitable relief is solely within the discretion 
of the Secretary of Veterans Affairs and is not within the 
Board's jurisdiction. See Darrow v. Derwinski, 2 Vet. App. 
303 (1992).   In view of the Board's decision, this matter is 
referred to the RO for appropriate and expeditious action. 




FINDINGS OF FACT

1.  The veteran's widow filed a claim for service connection 
for the cause of the veteran's death, but died in May 2001, 
prior to the resolution of her claim.

2.  Service connection for the cause of the veteran's death 
was granted in November 2001.

3.  The appellant filed a claim for reimbursement of accrued 
benefits in January 2002.

4. The appellant was born in March 1954 and was over the age 
of 23 when she filed the claim.

5.  The appellant is not incapable of self-support.


CONCLUSION OF LAW

The appellant is not eligible for accrued benefits.  
38 U.S.C.A. §§ 101, 5121 (West 2002); 38 C.F.R. §§ 3.57, 
3.1000 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that the appellant's mother died in May 
2001.  At that time of appellant's mother's death, she had a 
claim pending for service connection for the cause of the 
veteran's death.  That claim was granted in November 2001, 
approximately 6 months following the death of the appellant's 
mother. 

The appellant has submitted evidence that she lost wages 
totaling $15,060.90 in taking care of the veteran's widow, 
following the veteran's death.  She also submitted evidence 
to the effect that she made mortgage payments for the 
veteran's widow following the veteran's death in the amount 
of $41,800.  She contends that she should be entitled to 
accrued benefits in the form of the service-connected death 
benefits due to her mother at the time of her death.

Accrued benefits to which a payee was entitled at his or her 
death under existing ratings or decisions, or those based on 
evidence in file at the date of death, will upon the death of 
such person, be paid as follows: (1) Upon the death of a 
veteran to the living person first listed as follows: (i) his 
or her spouse; (ii) his or her children (in equal shares); 
(iii) his or her dependent parents (in equal shares) or the 
surviving parent. (2) Upon the death of a surviving spouse or 
remarried surviving spouse, to the veteran's children. (3) 
Upon the death of a child, to the surviving children of the 
veteran entitled to death pension, compensation, or 
dependency and indemnity compensation. (4) In all other 
cases, only so much of the accrued benefit may be paid as may 
be necessary to reimburse the person who bore the expense of 
last sickness or burial of the veteran. 38 C.F.R. § 
3.1000(a).

In determining entitlement to accrued benefits, the term 
"child" means a person who is unmarried and (1) who is under 
the age of 18 years; (2) who, before attaining the age of 18 
years, became permanently incapable of self- support, or (3) 
who, after attaining the age of 18 years and until completion 
of education or training (but not after obtaining the age of 
23 years), is pursuing a course of instruction at an approved 
educational institution. 38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 
3.57, 3.1000.  

The appellant's date of birth is March 1954, and she was over 
the age of 23 when she filed her claim for accrued benefits.  
It is neither contended nor shown that she became permanently 
incapable of self-support before attaining the age of 18.

The Board acknowledges the fact that it took far too long for 
the RO to resolve the widow's claim for service connection 
for the cause of the veteran's death and, had the claim been 
sooner resolved, the widow would have been received of 
benefits during her lifetime.  The Board also acknowledges 
appellant's considerable sacrifices in time, money and loss 
of wages as a result of her mother's illness.  Regrettably, 
however, the appellant is not eligible for accrued VA 
benefits as the veteran's child, because she did not meet the 
definition of the veteran's child at the time she filed a 
claim for accrued benefits.  The law pertaining to 
eligibility for accrued benefits is dispositive of this issue 
and the appellant's claim must be denied because of the 
absence of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

As there is no dispute as to the underlying facts of this 
case, and as the Board has denied the claim as a matter of 
law, there is no issue as to whether VA has complied with its 
duty to notify or assist the appellant and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating this claim.  38 U.S.C. §§ 
5102, 5103 and 5103A (West 2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  


ORDER

Entitlement to accrued amounts due to a deceased beneficiary 
is denied.





______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


